Title: Martin Van Buren to James Madison, 30 August 1826
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Albany
                                
                                August 30th 1826
                            
                        
                        At the two last sessions I submitted to the Senate resolutions proposing an amendment to the Constitution
                            relative to the power of Congress over the Subject of internal improvements. They were not acted upon through the belief
                            that existing circumstance were unfavourable. It is my intention to attempt something upon the Subject at the
                            commencement of the next, & I take the liberty of saying to you, how much I would be gratified with such
                            suggestions as your health leisure & disposition may permit, you to make. I am sensible of the unreasonableness of
                            taxing you in this way at this time of day, & nothing but a consciousness of the deep interest you take in
                            whatever relates to a constitution which has already engrossed so much of your Attention could induce me to make the
                            suggestion. I know too that if circumstance prevent your compliance with my wishes, you will frankly tell me so, &
                            that I shall have done no harm in seeking to <draw> more light from a source which has already (happily for us) shed so
                            much upon the institutions of our Country. There is not in my opinion any other matter so threatening to the confederacy
                            as the pretension of the Federal Government upon this subject, its past & probably future acts, & the
                            collisions with State authorities which must unavoidably grow out of them. At this moment, the assumed power is used by
                            the Government as a most powerful, indeed irresistable engine, to acquire the favour & secure the allegiance of
                            portions of the union at the expense of those who having made the constitution know what it cost & what it is
                            worth. It is supposed that an extension of the money power beyond that of Jurisdiction is practicable and indispensable to
                            the successful operation of the Government. If agreeable it would please me to have an amendment worded by yourself; but
                            it does not become me to be more particular. Have the goodness to make my best respects to Mrs Madison & to
                            accept for yourself the assurance Of my perfect esteem & respect—
                        
                            
                                M. V. Buren
                            
                        
                    